Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Applicant’s Amendment and Remarks filed on January 6, 2021 regarding Application No. 16/236,785.
Claims 3 and 8 were amended.
Claims 15-20 were cancelled.
Claims 21-25 were added.
Claims 1-14 and 21-25 are pending for consideration.

	Response to Remarks and Amendments
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
Applicant’s arguments with respect to claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2018/0314464) in view of Budiman (US 9,459,802); and still further in view of Kumar (US 2016/0179667).
Regarding claim 1, Shen teaches a storage device [storage device 120 on FIG. 1] comprising:
a controller circuit [controller 122 on FIG. 1] comprising a volatile memory [volatile memory 123 on FIG. 1];
a non-volatile memory [non-volatile memory 124 on FIG. 1]; and
a reset circuit [reset processing circuit 126 on FIG. 1], the reset circuit configured to:
receive a reset signal from a host device [host 100 sends a reset signal SRST; ¶0013];
actuate a timer circuit, the timer circuit configured to cause the storage device to reset after a threshold time period [after the reset processing circuit 125 receives the reset signal SRST the reset processing circuit 125 triggers a counter (not shown); wherein when the value of the counter reaches a predetermined value (i.e. threshold), the reset processing circuit 125 sends a trigger signal to direct the control circuit 126 to perform a reset operation immediately; ¶0020].
Shen however, does not explicitly teach the reset circuit configured to: actuate the controller circuit to write data stored in the volatile memory to the non-volatile memory during the threshold time period.

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to actuate the controller circuit to write data stored in the write cache to the non-volatile memory (i.e. flush the cache memory) during the threshold time period (i.e. a maximum write time for flushing the cache memory) as disclosed in Budiman. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. flush cached data to non-volatile memory in a predetermined amount of time) to a known device ready for improvement (i.e. to protect the cache data) to yield predictable results.
Finally, Budiman does not explicitly teach that the write cache is volatile memory. However, Kumar, in analogous art, discloses monitoring a system for crashes and perform Flush-on-Fail (FoF) operations as a result; e.g. FoF interrupt handler 1820 may 
Kumar further discloses that a reset or similar signal may also be initiated by, for example, a user pressing a power button on system 1800; wherein system 1800 may wait for the FoF operation to be completed, and, after the data has been flushed to persistent memory, continue with a reset flow; wherein dirty cache lines from all volatile caches, including processor caches, may be flushed to persistent memory [¶0161].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to (1) use volatile memory 123 on Shen as working buffer/cache and to (2) flush the data from said volatile cache to persistent non-volatile memory as disclosed in Kumar. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. flushing volatile caches to persistent memory) to a known device ready for improvement to yield predictable results.
Therefore, the combination Shen/Budiman/Kumar teach to actuate the controller circuit to write data stored in the volatile memory to the non-volatile memory [¶0161 in Kumar] during the threshold time period [c9 L1-45 on Budiman].
Regarding claim 2, Shen/Budiman/Kumar teach the storage device of claim 1, wherein to actuate the controller circuit, the reset circuit is configured to generate an interrupt signal to interrupt a process executed by the controller circuit [FoF hardware interrupt; ¶0161 on Kumar]; and in response to receiving the interrupt signal, the controller circuit is configured to write the data stored in the volatile memory to the nonvolatile memory [FoF operation to be completed, and, after the data has been flushed to persistent memory, continue with a reset flow; ¶0161 on Kumar].
Regarding claim 4, Shen/Budiman/Kumar teach the storage device of claim 2, wherein, in response to receiving the interrupt signal, the controller circuit is configured to reset the storage device after writing the data stored in the volatile memory to the non-volatile memory [after the data has been flushed to persistent memory, continue with a reset flow; ¶0161 on Kumar].
Regarding claim 5, Shen/Budiman/Kumar teach the storage device of claim 1, wherein the data stored in the volatile memory comprises host data received from the host device, the controller circuit configured to temporarily store the host data in the volatile memory before writing the host data to the non-volatile memory [Shen discloses that the system 100 comprises a host 110 and a storage device 120; wherein the host is configured to access the storage device; e.g. the host send a write command to write data to the storage device (¶0013); ].
Regarding claim 6, Shen/Budiman/Kumar teach the storage device of claim 1, wherein the controller circuit comprises the reset circuit [reset processing circuit 125 on FIG. 1 on Shen].
Regarding claim 7, Shen/Budiman/Kumar teach the storage device of claim 1, wherein the reset circuit comprises the timer circuit [the reset processing circuit 125 further comprises a counter (not shown); ¶0019 on Shen].
Regarding claim 25, Shen/Budiman/Kumar teach the storage device of claim 1, wherein the controller circuit comprises the reset circuit [controller 122 and reset processing circuit 125 on FIG. 1 of Shen].
Claims 3, 8-14 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2018/0314464) in view of Budiman (US 9,459,802); further in view of Kumar (US 2016/0179667); and still further in view of Wang (US 2017/0010933).
Regarding claim 3, Shen/Budiman/Kumar explicitly teach all the claim limitations except for the storage device of claim 2, wherein, in response to receiving the interrupt signal, the controller circuit is configured to disable the timer circuit to prevent an automatic reset of the storage device in response to expiration of the threshold time period.
On the one hand, Kumar discloses that system 1800 may wait for the FoF operation to be completed, and, after the data has been flushed to persistent memory, continue with a reset flow [¶0161].
Wang, when addressing the issues of using watchdog timers for resetting computer systems, discloses an intelligent watchdog timer that repetitively counts a watchdog count interval from an initial value to a final value (i.e. a threshold); wherein if the watchdog timer is allowed to reach a final count value, a processor reset is initiated. [abstract]. Wang further discloses that the watchdog component 118 starts and stops counting of the watchdog counter 124 and selectively issues hardware resets of the processor 106 [¶0043]; wherein the watchdog counter 124 is either allowed to reach the final value, causing the watchdog component 118 to issue a hardware reset signal to the processor 106; or the watchdog counter 124 is reset during before the watchdog counter 124 reaches the final value [¶0043].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wang’s watchdog timer/counter in wait for the FoF operation to be completed (i.e. disabling the timer circuit to prevent an automatic reset of the storage device in response to expiration of the threshold time period). The combination would have be obvious because a person of ordinary skill in the art would know to combine prior art elements (i.e. Wang’s intelligent watchdog timer) according to known methods to yield predictable results.
Regarding claim 8, Shen teaches a method comprising:
receiving a reset signal at a hardware port of a [wherein it should be understood that the system, device and method may be realized in software, hardware, firmware, or any combination thereof (¶0029)] storage device [host 100 sends a reset signal SRST; ¶0013];
after receiving the reset signal, actuating a timer to count for a threshold time period, the controller being configured to automatically reset at the expiration of the timer counting for the threshold time period; and resetting the storage device [after the reset processing circuit 125 receives the reset signal SRST the reset processing circuit 125 triggers a counter (not shown); wherein when the value of the counter reaches a predetermined value (i.e. threshold), the reset processing circuit 125 sends a trigger signal to direct the control circuit 126 to perform a reset operation immediately; ¶0020]. 
Shen, however, does not explicitly teach the method further comprising: after receiving the reset signal and during the threshold time period, determining whether there is data stored in volatile memory of the storage device to write to non-volatile memory of the storage device; responsive to the determination: disabling the timer from counting for the threshold time period; writing the data stored in the volatile memory the non-volatile memory; and resetting the storage device after writing the data to non-volatile memory.
Budiman, when addressing the issues of protecting data on storage systems, discloses steps for flushing a write cache and related data in a data storage device when the data storage device, such as hybrid HDD 100, receives a shutdown command (i.e. a reset command), according to one or more embodiments [c9 L1-15]. Budiman further discloses that method 400 begins at step 401, where microprocessor-based controller 133 or other suitable control circuit or system receives a shutdown command from a host; wherein the shutdown command may be a STANDBY-IMMEDIATE, a STANDBY command, or equivalent [c9 L10-20]. Finally, Budiman discloses that microprocessor-based controller 133 determines whether an estimated write time for flash-only data 201 is less than a maximum write time for hybrid HDD 100; wherein the maximum write time may be a maximum allowable time or any other predetermined target time for hybrid HDD 100 to store flash-only data 201 in user region 210 of storage disk 110 [c9 L20-45]. Hence Budiman teaches after receiving the reset signal and during the threshold time period, determining whether there is data stored in the write cache of the storage device to write to non-volatile memory of the storage device; responsive to the determination: writing the data stored in the cache to the non-volatile memory; and resetting the storage device after writing the data to non-volatile memory [c9 L1-45].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to actuate the controller circuit to write data stored in the write cache to the non-volatile memory (i.e. flush the cache memory) during the threshold time period (i.e. a maximum write time for flushing the cache 
Budiman does not explicitly teach that the write cache is volatile memory. However, Kumar, in analogous art, discloses monitoring a system for crashes and perform Flush-on-Fail (FoF) operations as a result; e.g. FoF interrupt handler 1820 may monitor for reset interrupts or other indicators in system 1800 that an operating system or application has failed, hung, or crashed; or in another embodiment, a FoF hardware interrupt may be generated as a result of reset interrupts [¶0161].
Kumar further discloses that a reset or similar signal may also be initiated by, for example, a user pressing a power button on system 1800; wherein system 1800 may wait for the FoF operation to be completed, and, after the data has been flushed to persistent memory, continue with a reset flow; wherein dirty cache lines from all volatile caches, including processor caches, may be flushed to persistent memory [¶0161].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to (1) use volatile memory 123 on Shen as working buffer/cache and to (2) flush the data from said volatile cache to persistent non-volatile memory as disclosed in Kumar. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. flushing volatile caches to persistent memory) to a known device ready for improvement to yield predictable results.
starts and stops counting of the watchdog counter 124 and selectively issues hardware resets of the processor 106 [¶0043]; wherein the watchdog counter 124 is either allowed to reach the final value, causing the watchdog component 118 to issue a hardware reset signal to the processor 106; or the watchdog counter 124 is reset during before the watchdog counter 124 reaches the final value [¶0043].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wang’s watchdog timer/counter in the system of Shen/Budiman/Kumar; allowing to reset the timer/counter to wait for the FoF operation to be completed (i.e. disabling the timer from counting for the threshold time period). The combination would have be obvious because a person of ordinary skill in the art would know to combine prior art elements (i.e. Wang’s intelligent watchdog timer) according to known methods to yield predictable results.
Regarding claim 9, Shen/Budiman/Kumar/Wang teach the method of claim 8, wherein the storage device comprises a controller which includes the volatile memory; and comprising:
suspending execution of one or more processes of the controller [system 1800 may wait for the FoF operation to be completed, and, after the data has been flushed ; and
causing the controller to write the data stored in the volatile memory to the non-volatile memory [flushing the caches; c9 L1-45 on Budiman and ¶0161 on Kumar].
Regarding claim 10, Shen/Budiman/Kumar/Wang teach the method of claim 9, wherein suspending execution of one or more processes comprises causing a processor interrupt in the controller [FoF hardware interrupt; ¶0161 on Kumar].
Regarding claim 11, Shen/Budiman/Kumar/Wang teach the method of claim 9, comprising causing the controller to reset the storage device after writing the data stored in the volatile memory to the non-volatile memory [¶0161 on Kumar].
Regarding claim 12, Shen/Budiman/Kumar/Wang teach the method of claim 9, comprising causing the controller to prevent an automatic reset of the storage device in response to expiration of the threshold time period [¶0161 on Kumar].
Regarding claim 13, Shen/Budiman/Kumar/Wang teach the method of claim 9, comprising causing the controller to extend the threshold time period [¶0161 on Kumar].
Regarding claim 14, Shen/Budiman/Kumar/Wang teach the method of claim 8, comprising resetting the storage device in response to expiration of the threshold time period [¶0161 on Kumar].
Regarding claim 21, Shen teaches a storage device [storage device 120 on FIG. 1] comprising:
a controller [controller 122 on FIG. 1] circuit comprising:
a volatile memory [volatile memory 123 on FIG. 1]; and
a hardware port to receive a hardware reset signal from a host device to reset the controller circuit [host 100 sends a reset signal SRST (¶0013); wherein it should be understood that the system, device and method may be realized in software, hardware, firmware, or any combination thereof (¶0029)];
a non-volatile memory circuit [non-volatile memory 124 on FIG. 1]; and
a reset circuit disposed in a signal path of the hardware reset signal between the host device and the controller circuit [reset processing circuit 126 on FIG. 1], the reset circuit comprising:
an input circuit to receive the hardware reset signal from the host device [interface 121 on FIG. 1];
a timer circuit to count to a threshold value responsive to receipt of the hardware reset signal [after the reset processing circuit 125 receives the reset signal SRST the reset processing circuit 125 triggers a counter (not shown); wherein when the value of the counter reaches a predetermined value (i.e. threshold), the reset processing circuit 125 sends a trigger signal to direct the control circuit 126 to perform a reset operation immediately; ¶0020]; 
a control circuit configured to: provide the hardware reset signal at the hardware port of the controller circuit to reset the controller circuit responsive to the timer circuit counting to the threshold value [after the reset processing circuit 125 receives the reset signal SRST the reset processing circuit 125 triggers a counter (not shown); wherein when the value of the counter reaches a predetermined value (i.e. threshold), the reset processing circuit 125 sends a .
Shen, however, does not explicitly teach the reset circuit further comprising: a time disable circuit to disable the timer circuit prior to the timer circuit counting to the threshold value responsive to a disable signal received from the controller circuit; the control circuit further configured to: actuate the controller circuit to write data stored in the volatile memory to the non-volatile memory responsive to receipt of the hardware reset signal from the host device.
Budiman, when addressing the issues of protecting data on storage systems, discloses steps for flushing a write cache and related data in a data storage device when the data storage device, such as hybrid HDD 100, receives a shutdown command (i.e. a reset command), according to one or more embodiments [c9 L1-15]. Budiman further discloses that method 400 begins at step 401, where microprocessor-based controller 133 or other suitable control circuit or system receives a shutdown command from a host; wherein the shutdown command may be a STANDBY-IMMEDIATE, a STANDBY command, or equivalent [c9 L10-20]. Finally, Budiman discloses that microprocessor-based controller 133 determines whether an estimated write time for flash-only data 201 is less than a maximum write time for hybrid HDD 100; wherein the maximum write time may be a maximum allowable time or any other predetermined target time for hybrid HDD 100 to store flash-only data 201 in user region 210 of storage disk 110 [c9 L20-45].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to actuate the controller circuit to write data stored in the write cache to the non-volatile memory (i.e. flush the cache memory) responsive to receipt of the hardware reset signal from the host device (i.e. a maximum write time for flushing the cache memory) as disclosed in Budiman. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. flush cached data to non-volatile memory in a predetermined amount of time) to a known device ready for improvement (i.e. to protect the cache data) to yield predictable results.
Kumar, in analogous art, discloses monitoring a system for crashes and perform Flush-on-Fail (FoF) operations as a result; e.g. FoF interrupt handler 1820 may monitor for reset interrupts or other indicators in system 1800 that an operating system or application has failed, hung, or crashed; or in another embodiment, a FoF hardware interrupt may be generated as a result of reset interrupts [¶0161].
Kumar further discloses that a reset or similar signal may also be initiated by, for example, a user pressing a power button on system 1800; wherein system 1800 may wait for the FoF operation to be completed, and, after the data has been flushed to persistent memory, continue with a reset flow; wherein dirty cache lines from all volatile caches, including processor caches, may be flushed to persistent memory [¶0161].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to (1) use volatile memory 123 on Shen as working buffer/cache and to (2) flush the data from said volatile cache to persistent non-volatile memory as disclosed in Kumar. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. flushing volatile caches to persistent memory) to a known device ready for improvement to yield predictable results.
starts and stops counting of the watchdog counter 124 and selectively issues hardware resets of the processor 106 [¶0043]; wherein the watchdog counter 124 is either allowed to reach the final value, causing the watchdog component 118 to issue a hardware reset signal to the processor 106; or the watchdog counter 124 is reset during before the watchdog counter 124 reaches the final value [¶0043].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wang’s watchdog timer/counter in the system of Shen/Budiman/Kumar; allowing to reset the timer/counter to wait for the FoF operation to be completed (i.e. to disable the timer circuit prior to the timer circuit counting to the threshold value responsive to a disable signal received from the controller circuit). The combination would have be obvious because a person of ordinary skill in the art would know to combine prior art elements (i.e. Wang’s intelligent watchdog timer) according to known methods to yield predictable results.
Regarding claims 22-24; these claim(s) limitations are significantly similar to those of claim(s) 2, 4 and 5; and, thus, are rejected on the same grounds.

Conclusion
Claims 1-14 and 21-25 are rejected as explained above.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have 
/Ramon A. Mercado/           Primary Examiner, Art Unit 2132